Citation Nr: 1629016	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-48 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from April 1989 to June 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO in St. Petersburg, Florida, which denied TDIU.   

The case was previously before the Board in April 2015, where the Board remanded the issue on appeal for further development, including obtaining a VA examination.  VA examination reports dated December 2015 and February 2016 reflect VA examinations were obtained.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Social Security Administration Documentation

The Veteran's service-connected disabilities include posttraumatic stress disorder, rated as 50 percent disabling, a right and left ankle disability, each rated as 
10 percent disabling, tinnitus rated as 10 percent disabling, and hearing loss, rated as noncompensable (zero percent) disabling.  The overall combined schedular disability rating is 70 percent, which satisfies the schedular requirements for consideration of TDIU.  See 38 C.F.R. § 4.25 (2015).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issue on appeal.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issues on appeal.  See 38 C.F.R. § 3.159(c)(2) (2015).

Social Security Administration (SSA) records are relevant to a claim and VA must obtain them where either (1) there is a SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 
323 (Fed. Cir. 2010).

The evidence of record includes a March 2009 VA request for SSA records.  A December 2011 VA examination report reflects the Veteran reported receiving both VA and SSA disability benefits.  In a statement received by VA in April 2013, the Veteran reported receiving 200 dollars per month in Social Security benefits.  A review of the evidence of record does not reflect a SSA decision has been associated with the record.  As the SSA records may contain statements and medical records regarding the history and symptomatology of the service-connected disabilities pertinent to a TDIU, including the Veteran's employability, the Board finds that a remand for SSA records is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide a copy of any SSA decision, should one exist, awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and copies of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's PTSD, right and left ankle, tinnitus, and/or hearing loss, not already of record, for the period from February 2016. 

3.  Thereafter, the AOJ should readjudicate the issue of TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Unites States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,
 7112 (West 2014).




